Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
Claim objection
Claim 1 at line 5th from the last, “and/or” should be –or--
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 2, the claim recites “the first spectroscopic values are associated to respective longitudes representing respective longitudes of the article” and “the second spectroscopic values are associated to respective longitudes representing respective longitudes of the article”. 
However, it is not clear of how the above 4 differently recited “respective longitudes” being related to each other. 
Are they the same respective longitudes and the applicant tried to mean ‘the first spectroscopic values are associated to respective longitudes of the article” and ‘the second spectroscopic values are associated to the respective longitudes of the article’ or tried to mean different longitudes of the article for the first spectroscopic values and second spectroscopic values or something else.
Furthermore, it is not clear what the applicant tried to mean by “respective longitudes representing respective longitude of the article”. Is it just a redundant expression of respective longitudes of the article or something else? 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret it as in Philippe (GB 2498086). 
Claim 5 has the same issues with the limitation of “respective latitudes representing respective latitudes” and require clarification either. 
Claim 3 recites the limitation "the first measured spatial profile including at least a first ratio and a second ratio”. However, the claim is silent what kind of first ratio and second ratio being claimed. 
For the purpose of examination, the examiner will interpret “a first (second) ratio” as ‘first (second) ratio of the plurality of the ratios.’ 
Proper corrections are required.
Dependent claims 3-8 are also rejected since they inherit the indefiniteness of the claims from which they depend.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Philippe (GB 2498086 hereinafter Philippe) in view of ROTHFUSS (WO 2017117320 hereinafter Roth) and in further view of Mukogawa et al. (JP 2016211919 hereinafter Muko). 
As to claim 1, Philippe teaches a method for determining at least one internal quality attribute of an article of agricultural produce (page 5 lines 8-11), comprising: 
receiving a plurality of first spectroscopic values obtained from directing low band light in a first wavelength associated to a low band of wavelengths from at least one low band light source at least partly through the article toward at least one detector (page2 lines 21-22 and page 2 lines 26-28); 
receiving a plurality of second spectroscopic values obtained from directing high band light in a second wavelength associated to a high band of wavelengths from at least one high band light source at least partly through the article toward the at least one detector (page2 lines 23-25 and lines 26-28); 
determining at least one measured profile associated to the article, the at least one measured profile comprising a plurality of ratios of respective first spectroscopic values to respective second spectroscopic values and/or a plurality of ratios of respective second spectroscopic values to respective first spectroscopic values (page 9 line 14-20 and page 10 lines 3-6); and 
determining the at least one internal quality attribute at least partly from a comparison of the at least one measured profile with at least one reference profile associated to a class of articles of agricultural produce (page6 line 29-page 7 line 5). 
While Philippe does not explicitly disclose the limitation of spatial profile, still Philippe implies the spectrogram of Philippe is conveying surface profile since Philippe disclose that the method being used for detections of bruises and rotten zones (page 9 lines 21-23) which requires surface profile information of the object. 
Furthermore, Roth teaches spectral response profile of surface and its comparison with reference spectral (abstract).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was understood the method of Philippe by having surface profile for the benefit including inspecting defects all around the surface of the inspected produce. 
Still lacking the limitation such as wherein the low band of wavelengths is in the range 699 nm to 900 nm, and wherein the high band of wavelengths is in the range 729 nm to 900 nm, further wherein the length of the first wavelength associated to the low band of wavelengths is less than the length of the second wavelength associated to the high band of wavelengths, further wherein attenuation coefficients at the first wavelength and the second wavelength are similar. 
Muko teaches the low band of wavelengths is in the range 699 nm to 900 nm, and wherein the high band of wavelengths is in the range 729 nm to 900 nm, further wherein the length of the first wavelength associated to the low band of wavelengths is less than the length of the second wavelength associated to the high band of wavelengths, further wherein attenuation coefficients at the first wavelength and the second wavelength are similar ([0065],[0084] and [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was understood the method of Philippe by having the low band of wavelengths is in the range 699 nm to 900 nm, and wherein the high band of wavelengths is in the range 729 nm to 900 nm, further wherein the length of the first wavelength associated to the low band of wavelengths is less than the length of the second wavelength associated to the high band of wavelengths, further wherein attenuation coefficients at the first wavelength and the second wavelength are similar, for the benefit to choose optimal wavelength ranges for transmission/absorption spectroscopy by trying numerous ranges in advance as taught by Muko ([0078] and [0080]).   
As to claim 13, Philippe when it viewed with Roth and Muko teaches the method of claim 1. 
Philippe further teaches the article is at least partly spherical (apples, Fig. 1).
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Philippe (GB 2498086 hereinafter Philippe) in view of ROTH and Muko and in further view of Fu et al. (Application of NIR spectroscopy for firmness evaluation of peaches, Journal of Zhejiang University Science B, 2008, vol. 9 No. 7 pp 552-557, filed in IDS). 
As to claim 2, Philippe when it viewed with Roth and Muko teaches the method of claim 1. 
Philippe further teaches the article has an axis between a first pole and a second pole, a plurality of latitudes along the axis, and a plurality of longitudes around a circumference of the article (apples, Fig. 1). 
However, Philippe does not explicitly disclose the first spectroscopic values are associated to respective longitudes representing respective longitudes of the article to which low band light is directed from the at least one low band light source; and the second spectroscopic values are associated to respective longitudes representing respective longitudes of the article to which high band light is directed from the at least one high band light source.
Fu teaches the first spectroscopic values are associated to respective longitudes representing respective longitudes of the article to which low band light is directed from the at least one low band light source; and the second spectroscopic values are associated to respective longitudes representing respective longitudes of the article to which high band light is directed from the at least one high band light source (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Philippe by having the first spectroscopic values are associated to respective longitudes representing respective longitudes of the article to which low band light is directed from the at least one low band light source; and the second spectroscopic values are associated to respective longitudes representing respective longitudes of the article to which high band light is directed from the at least one high band light source for the benefit including systematically sectioned the object for efficient defect inspection without overlapping or focusing only one zone of the object. 
As to claim 3, Philippe when it viewed with Roth, Muko and Fu teaches the method of claim 2 and the at least one measured spatial profile includes a first measured spatial profile. 
However, Philippe does not explicitly disclose the first measured spatial profile including at least a first ratio and a second ratio, the longitude associated to the first ratio not equal to the longitude associated to the second ratio.
Fu teaches the first measured spatial profile including at least a first ratio and a second ratio, the longitude associated to the first ratio not equal to the longitude associated to the second ratio (Fig. 1 and page 555 left col. lines 5-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Philippe by having the first measured spatial profile including at least a first ratio and a second ratio, the longitude associated to the first ratio not equal to the longitude associated to the second ratio for the benefit including optimizing the inspection area of the object.
As to claim 4, Philippe when it viewed with Roth, Muko and Fu teaches the method of claim 3. 
However, Philippe does not explicitly disclose the at least one measured spatial profile includes a plurality of at least 3 ratios each associated to different longitudes.
Fu teaches the at least one measured spatial profile includes a plurality of at least 3 ratios each associated to different longitudes (Fig. 1 and page 555 left col. lines 5-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Philippe by having the at least one measured spatial profile includes a plurality of at least 3 ratios each associated to different longitudes for the benefit including optimizing the inspection zone of the object with different longitude specially three equal longitudinal sectioning each with 120 degree would provide relatively good viewing zone with spectrograph. 
As to claim 5, Philippe when it viewed with Roth, Muko and Fu teaches the method of claim 3. 
However, Philippe does not explicitly disclose the first spectroscopic values are associated to respective latitudes representing respective latitudes along the axis of the article to which low band light is directed from the at least one low band light source; and the second spectroscopic values are associated to respective latitudes representing respective latitudes of the article to which high band light is directed from the at least one high band light source.
Fu teaches the first spectroscopic values are associated to respective latitudes representing respective latitudes along the axis of the article to which low band light is directed from the at least one low band light source; and the second spectroscopic values are associated to respective latitudes representing respective latitudes of the article to which high band light is directed from the at least one high band light source (Fig. 1 and page 555 left col. lines 5-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Philippe by having the first spectroscopic values are associated to respective latitudes representing respective latitudes along the axis of the article to which low band light is directed from the at least one low band light source; and the second spectroscopic values are associated to respective latitudes representing respective latitudes of the article to which high band light is directed from the at least one high band light source for the benefit including optimal inspection condition within a limited inspection time.  
As to claim 6, Philippe when it viewed with Roth, Muko and Fu teaches the method of claim 5.  
However, Philippe does not explicitly disclose a latitude associated to the first ratio is equal to a latitude associated to the second ratio.
Fu teaches a latitude associated to the first ratio is equal to a latitude associated to the second ratio (C in Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Philippe by having a latitude associated to the first ratio is equal to a latitude associated to the second ratio for the benefit including focusing more on relatively high risk zone of latitude which is known to be easily defective compare to other latitude.
As to claim 7, Philippe when it viewed with Roth, Muko and Fu teaches the method of claim 5.  
wherein the at least one measured spatial profile includes a second measured spatial profile, the second measured spatial profile including at least a first ratio and a second ratio each associated to the same latitude not equal to the latitude associated to the first ratio and the second ratio of the first measured spatial profile.
However, Philippe does not explicitly disclose the at least one measured spatial profile includes a second measured spatial profile, the second measured spatial profile including at least a first ratio and a second ratio each associated to the same latitude not equal to the latitude associated to the first ratio and the second ratio of the first measured spatial profile.
Fu teaches the at least one measured spatial profile includes a second measured spatial profile, the second measured spatial profile including at least a first ratio and a second ratio each associated to the same latitude not equal to the latitude associated to the first ratio and the second ratio of the first measured spatial profile.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Philippe by having the at least one measured spatial profile includes a second measured spatial profile, the second measured spatial profile including at least a first ratio and a second ratio each associated to the same latitude not equal to the latitude associated to the first ratio and the second ratio of the first measured spatial profile for the benefit including optimal inspection within limited time. 
As to claim 8, Philippe when it viewed with Roth, Muko and Fu teaches the method of claim 5. 
However, Philippe does not explicitly disclose the at least one measured spatial profile includes a plurality of at least 3 measured spatial profiles, the measured profiles each associated to different latitudes.
Fu teaches the at least one measured spatial profile includes a plurality of at least 3 measured spatial profiles, the measured profiles each associated to different latitudes (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Philippe by having the at least one measured spatial profile includes a plurality of at least 3 measured spatial profiles, the measured profiles each associated to different latitudes for the benefit including optimal inspection within limited time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and T 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886